DETAILED ACTION
This Office Action is in response to the original application filed on 06/09/2022. Claims 1-20 are pending, of which, claims 1, 8, and 15 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 16/740,258 filed on 01/10/2020, which has since been issued as U.S. Patent No. 11,468,034.

Drawings
The drawings submitted on 06/09/2022 are accepted.

Specification
The specification submitted on 06/09/2022 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8, 10, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,468,034. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below. 
Present Application 17/836,997
Patent No. 11,468,034
Analysis
1. A computer-implemented method, comprising: 




receiving a deletion notification in a change feed associated with a source data store storing data,



the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications; 



comparing the TSN in the received deletion notification with a local copy of a previous TSN value; 







determining whether a difference between the TSN in the received deletion notification and the local copy of the previous TSN value is greater than one; and in response to determining the difference is greater than one, initiating a recovery operation.
8. A method of processing delete requests using sequence numbers with change feed, the method comprising: 


8. creating, by a change feed component, a deletion notification in a change feed associated with a source data store storing data,


8. the deletion notification comprising a set of deletion record IDs identifying a set of records for deletion and a TSN identifying a sequence of the deletion notification within a set of deletion notifications; 


12. comparing a previous TSN value associated with a read-only version of the data on the destination data store with the TSN obtained from the deletion notification received from the change feed in a change update to identify a difference between the previous TSN value and a value of a current TSN.


14. initiating a recovery operation responsive to the difference between the previous TSN value and the value of the current TSN equal to two or more.
Both methods.





When you create a deletion notification in a change feed, the change feed receives a deletion notification.


Both deletion notification comprise a tombstone sequence number (TSN).






Both compare the previous TSN value with a current TSN value of a deletion notification.









Both initiate a recovery operation when the difference between the previous TSN value and current TSN value is greater than one.

Independent claims 8 and 15 are essentially just a different embodiments of the same claimed limitation.
3. The computer-implemented method of claim 1, wherein the change feed further includes a deletion notification sequence number (DSN), and the method further comprises: incrementing the DSN each time a set of records is deleted.
8. incrementing a current DSN within the change feed,
13. deleting a set of records from the destination data store identified in the set of deleted records IDs in the deletion notification responsive to the difference between a local DSN value and the value of the current DSN equal to one; and incrementing the value of the local DSN value by one.
Both increment the DSN of a change feed when deleting records.



Claims 10 and 17 are essentially just a different embodiments of the same claimed limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 and 14 recite the limitation "initiate the recovery operation". There is insufficient antecedent basis for this limitation in the claim. While the independent claims in which claim 7 and 14 rely do recite a recovery operation, the recovery operation of claims 7 and 14 seem to be separate recovery operations as they are initiated based on different determinations.
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 recite a computer-readable medium storing instructions. The specification [0108] discloses that ‘...“computer storage media,” “computer-storage memory,” “memory,” and “memory devices” are synonymous terms for computer-storage memory 1012, and none of these terms include carrier waves or propagating signaling.’ The claims recite “a computer-readable medium” rather than the terms computer storage media, computer-storage memory, memory, or memory devices disclosed in the specification as not including carrier waves or propagating signaling. The specification is silent on whether the “computer-readable medium” exclude transitory signals and does not indicate that the term “computer-readable medium”  and “computer storage media/computer-storage memory/memory/memory devices” are the same. Further, the specification [0023] discloses remote data storage accessed via a network, such as a data storage device on a remote computing device, a data storage in a remote data center, or a cloud storage. Therefore, the claims and specification do not disclose “computer-readable medium” to include only non-transitory embodiments. Therefore, under BRI the examiner interprets “computer-readable medium” to include transitory embodiments.
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claims encompasses non-statutory subject matter (i.e., transitory computer storage mediums), the claims as a whole are non-statutory. The Examiner suggests amending the limitations to replace “computer storage devices” with “computer-storage media” for claims 15-20 to limit the claim scope to encompass only statutory subject matter. Appropriate correction is required.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed towards a process and recites the limitations of “comparing the TSN in the received deletion notification with a local copy of a previous TSN value; determining whether a difference between the TSN in the received deletion notification and the local copy of the previous TSN value is greater than one; and in response to determining the difference is greater than one, initiating a recovery operation.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “comparing” is considered to be a mental process because the comparing is based on an evaluation or judgement of the data, in the context of this claim encompasses the user manually comparing a tombstone sequence number (TSN) from a deletion notification with a previous TSN from a local copy. Similarly, the “determining” is considered to be a mental process because the determining is based on a judgement of the comparing, in the context of this claim encompasses the user manually determining if the difference between the TSNs is greater than one. Similarly, the “initiating” is considered to be a mental process because the initiating is based on a judgement of the determining, in the context of this claim encompasses the user manually initiates a recovery operation if the difference between the TSNs is greater than one. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – receiving a deletion notification in a change feed associated with a source data store storing data, the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications. The additional limitation for receiving a deletion notification in a change feed associated with a source data store storing data, the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications amounts to no more than gathering/receiving data. The additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving a deletion notification in a change feed associated with a source data store storing data amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
	Claim 8 is directed towards an apparatus and recites substantially the same limitations as claim 1 and follows substantially the same analysis. In addition, the claim recites the additional elements relating to a system with a memory storing instructions, processor, and a change feed reader component implemented on the at least one processor. The system with a processor and instructions executable by the processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
	In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of system with a processor and instructions executable by the processor amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

	With regard to dependent claim 2 is directed towards a process and recites the limitations of “in response to determining the difference is greater than one, purging the TSN in the received deletion notification.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “purging” is considered to be a mental process because the purging is based on a judgement of the determining, in the context of this claim encompasses the user manually purging the TSN in the received deletion notification if the difference between the TSNs is greater than one. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.   
Claim 9 recites substantially the same limitations as claim 2 and follows substantially the same analysis.

With regard to dependent claim 3, 6, 10, and 13 recite additional elements amount to no more than retrieving a dataset, manipulating the data, and outputting. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

	With regard to dependent claim 4 is directed towards a process and recites the limitations of “in response to determining the difference is not greater than one, comparing the DSN in the change feed with a local DSN, and determining whether a difference between the DSN in the change feed and the local DSN is greater than one.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. As discussed above, “comparing” is considered to be a mental process because the comparing is based on a judgement of the determining, in the context of this claim encompasses the user manually comparing the DSN in the change feed with a local DSN if the difference between the TSNs is not greater than one. Similarly, “determining” is considered to be a mental process because the determining is based on a judgement of the comparing, in the context of this claim encompasses the user manually determines if the difference between the DSNs is greater than one.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.   
Claim 11 recites substantially the same limitations as claim 4 and follows substantially the same analysis.

	With regard to dependent claim 4 is directed towards a process and recites the limitations of “in response to determining a difference between the DSN in the change feed and the local DSN is not greater than one, determining no pending deletion notifications remain in the change feed and deleting a set of records identified in the deletion notification from a local data store.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. As discussed above, “determining and deleting” is considered to be a mental process because the determining and deleting is based on a judgement of the determining, in the context of this claim encompasses the user manually concludes/determines that no pending deletion notifications remain in the change feed and manually deleting a set of records identified in the deletion notification from a local data store if the difference between the DSNs is not greater than one. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.   
Claim 12 recites substantially the same limitations as claim 5 and follows substantially the same analysis.

With regard to dependent claim 7 is directed towards a process and recites the limitations of “in response to determining a difference between the DSN in the change feed and the local DSN is greater than one, initiating the recovery operation.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “initiating” is considered to be a mental process because the initiating is based on a judgement of the determining, in the context of this claim encompasses the user manually initiates a recovery operation if the difference between the DSNs is greater than one. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.   
Claim 17 recites substantially the same limitations as claim 7 and follows substantially the same analysis.

Examiner notes that claims 15-20 would be rejected under 35 U.S.C. 101 abstract idea following substantially the same analysis as claims 1-7 above if claims 15-20 overcome the rejection under 35 U.S.C. 101 for being directed to non-statutory subject matter indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshaiov et al. (U.S. Pat. No. 6,256,634), hereinafter Moshaiov, in view of Li (U.S. Pub. No. 2020/0226035).

Regarding independent claim 1, Moshaiov teaches a  computer-implemented method, comprising: receiving a deletion notification in a change feed associated with a source data store storing data, (Moshaiov, Fig. 1 and C1L65-C2L6 and C4L53-56, discloses a system for purging of tombstones and sending replication data to a replicated database about the deletion amounts to processing delete requests in a message queuing system (i.e. change feed). Moshaiov, C7L42-C8L1 and C8L6-13, discloses a replication packet (i.e. deletion notification) is sent from a server to be replicated at other servers. Examiner interprets that a replication message packet is created in order to be sent. Examiner interprets that a replication packet that contains a delete operation would be a deletion notification.) 
comparing the sequence number in the received deletion notification with a local copy of a previous sequence number value, (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner.)
determining whether a difference between the sequence number in the received deletion notification and the local copy of the previous sequence number value is greater than one, (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner. Moshaiov, C7L5-22 and C7L32-36, discloses the deleted items included in the deletion table (i.e. set of records associated with the deletion notification) are removed from the local database of the server (i.e. the source of the data store). Moshaiov, C8L6-13, discloses when a slave server receives a replication packet, it modifies (e.g. deletes data) its own replica according to the replication data in the packet and updates a variable to indicate the last Sequence number of the particular owner that has been replicated by the slave server.) and 
in response to determining the difference is greater than one, initiate a recovery operation.  (Moshaiov, C9L66-C10L30, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner and triggering synchronization request (i.e. recovery operation) when a gap is found. Examiner interprets gap to be a difference greater than one. Moshaiov, C2L16-23 and C12L19-28, discloses if slave server misses the replication data regarding the deletion to update its replica when the master has already purged the tombstone for the deletion, performing a full synchronization to completely reconstruct a complete and up-to-date copy of data items from the master server.)
However, Moshaiov does not explicitly teach tombstone sequence number (TSN) and the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications,
On the other hand, Li teaches tombstone sequence number (TSN) and the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications, (Li, [0044], discloses a write-ahead log with multiple blocks and each block contains multiple log entries of different types and a batch sequence number (i.e. TSN). The distributed object manager records a last committed log record marker to identify uncommitted log entries during creating a checkpoint. Examiner interprets that the distributed object manager tracks the last committed batch sequence number to identify the next/uncommitted batches to process/commit.)
Moshaiov C4L40-57 discloses the replication packet has multiple update sections for data items indicating operations (i.e. delete) and sequence number for the data item operations. Examiner interprets that such a packet would be a batch. The blocks containing multiple log entries of different types and a batch sequence number of Li can be the batch/replication packets of Moshaiov. Therefore, the replication packet of Moshaiov can also contain the batch sequence number (i.e. TSN) of Li. Also, Li [0018] and [0027] discloses a set of distributed database instances running in a set of VMs in a storage system that can be accessed by a host. The host of Li can be the master server of Moshaiov and the VM database instances of Li can be the replicated database/slave server of Moshaiov. Further, the delete log of Li can be the delete table of Moshaiov. Moshaiov C7L56-57 discloses other properties of the deleted item may also be included in the deletion table. Therefore, the sequence numbers of the delete log of Li can be included in the deletion table of Moshaiov. The write-ahead log of Li can be the replication packet of Moshaiov. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the database tombstone purging message queuing system of Moshaiov to incorporate the teachings of virtualized checkpoint protected storage systems of Li because both address the same field of synchronizing data copies and by incorporating Li into Moshaiov provides the system with a deletion tracking using batch and sequence numbers. 
One of ordinary skill in the art would be motivated to do so as to provide frequent backup without increased storage costs or creating an adverse impact on performance, as taught by Li [0001].
 
Regarding claim 2, Moshaiov, in view of Li, teaches the computer-implemented method of claim 1, further comprising: in response to determining the difference is greater than one, purging the TSN in the received deletion notification.  (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner. Moshaiov, C7L5-22 and C7L32-36, discloses the deleted items included in the deletion table are removed from the local database of the server. Moshaiov, C8L6-13, discloses when a slave server receives a replication packet, it modifies (e.g. deletes data) its own replica according to the replication data in the packet and updates a variable to indicate the last Sequence number of the particular owner that has been replicated by the slave server. In combination, Li, [0044], discloses a write-ahead log with multiple blocks and each block contains multiple log entries of different types and a batch sequence number (i.e. TSN). The distributed object manager records a last committed log record marker to identify uncommitted log entries during creating a checkpoint. Examiner interprets that the distributed object manager tracks (e.g. updates batch sequence number once committed) the last committed batch sequence number to identify the next/uncommitted batches to process/commit. In combination, Examiner interprets that the replication packet of Moshaiov would include a batch sequence number of Li.)
Claims 9 and 16 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Moshaiov, in view of Li, teaches the computer-implemented method of claim 1, wherein the change feed further includes a deletion notification sequence number (DSN), and the method further comprises: incrementing the DSN each time a set of records is deleted. (Li, [0045] and [0068]-[0069], discloses a checkpoint delete log that tracks the progress of committed checkpoint delete operations, each log entry also contains a unique sequence number. The sequence number is incremented when the update corresponding to the active checkpoint delete entry succeeds.)
Claims 10 and 17 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
 
Regarding claim 4, Moshaiov, in view of Li, teaches the computer-implemented method of claim 3, further comprising: in response to determining the difference is not greater than one, (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner. In combination, Li, [0044], discloses a write-ahead log with multiple blocks and each block contains multiple log entries of different types and a batch sequence number (i.e. TSN). The distributed object manager records a last committed log record marker to identify uncommitted log entries during creating a checkpoint. Examiner interprets that the distributed object manager tracks the last committed batch sequence number to identify the next/uncommitted batches to process/commit. In combination, Examiner interprets that the replication packet of Moshaiov would include a batch sequence number of Li.) comparing the DSN in the change feed with a local DSN, and determining whether a difference between the DSN in the change feed and the local DSN is greater than one. (Moshaiov, C9L66-C10L30, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica (i.e. a local DSN value) with the snPrev field of the update in the replication packet for that owner (i.e. the current DSN value) and triggering synchronization request (i.e. recovery operation) when a gap is found. Examiner interprets gap to be a difference greater than one. In combination, Li, [0071], discloses the distributed object manager compares sequence number of the most recent checkpoint delete status log entry tracked in the checkpoint delete status log (i.e. local DSN value) against the active checkpoint delete entry in the checkpoint delete log (i.e. the current DSN value).)
Claims 11 and 18 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.
 
Regarding claim 5, Moshaiov, in view of Li, teaches the computer-implemented method of claim 4, further comprising: in response to determining a difference between the DSN in the change feed and the local DSN is not greater than one, determining no pending deletion notifications remain in the change feed and deleting a set of records identified in the deletion notification from a local data store.  (Moshaiov, C9L66-C10L30, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica (i.e. a local DSN value) with the snPrev field of the update in the replication packet for that owner (i.e. the current DSN value) and triggering synchronization request (i.e. deletion operation) when a gap is found. Examiner interprets gap to be a difference greater than one. In combination, Li, [0071], discloses the distributed object manager compares sequence number of the most recent checkpoint delete status log entry tracked in the checkpoint delete status log (i.e. local DSN value) against the active checkpoint delete entry in the checkpoint delete log (i.e. the current DSN value).)
Claims 12 and 19 recite substantially the same limitations as claim 5, and are rejected for substantially the same reasons.
 
Regarding claim 6, Moshaiov, in view of Li, teaches the computer-implemented method of claim 5, further comprising: incrementing the local DSN value by one;  (Li, [0045] and [0068]-[0069], discloses a checkpoint delete log that tracks the progress of committed checkpoint delete operations, each log entry also contains a unique sequence number. The sequence number is incremented when the update corresponding to the active checkpoint delete entry succeeds.) and updating the local copy of the previous TSN value to the TSN value in the received deletion notification.  (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner. Moshaiov, C8L6-13, discloses when a slave server receives a replication packet, it modifies (e.g. deletes data) its own replica according to the replication data in the packet and updates a variable to indicate the last Sequence number of the particular owner that has been replicated by the slave server. In combination, Li, [0044], discloses a write-ahead log with multiple blocks and each block contains multiple log entries of different types and a batch sequence number (i.e. TSN). The distributed object manager records a last committed log record marker to identify uncommitted log entries during creating a checkpoint. Examiner interprets that the distributed object manager tracks (e.g. updates batch sequence number once committed) the last committed batch sequence number to identify the next/uncommitted batches to process/commit. In combination, Examiner interprets that the replication packet of Moshaiov would include a batch sequence number of Li.)
Claims 13 and 20 recite substantially the same limitations as claim 6, and are rejected for substantially the same reasons.
 
Regarding claim 7, Moshaiov, in view of Li, teaches the computer-implemented method of claim 4, further comprising: in response to determining a difference between the DSN in the change feed and the local DSN is greater than one, initiating the recovery operation. (Moshaiov, C9L66-C10L30, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica (i.e. a local DSN value) with the snPrev field of the update in the replication packet for that owner (i.e. the current DSN value) and triggering synchronization request (i.e. recovery operation) when a gap is found. Examiner interprets gap to be a difference greater than one. Moshaiov, C2L16-23 and C12L19-28, discloses if slave server misses the replication data regarding the deletion to update its replica when the master has already purged the tombstone for the deletion, performing a full synchronization to completely reconstruct a complete and up-to-date copy of data items from the master server. In combination, Li, [0071], discloses the distributed object manager compares sequence number of the most recent checkpoint delete status log entry tracked in the checkpoint delete status log (i.e. local DSN value) against the active checkpoint delete entry in the checkpoint delete log (i.e. the current DSN value).)
Claim 14 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding independent claim 8, Moshaiov teaches a  system, comprising: a memory storing instructions; at least one processor that executes the instructions stored on the memory; (Moshaiov, C3L18-19, C3L35-39, and C3L58-60, discloses a general purpose computing device with a processing unit, a System memory, and computer-readable media storing computer readable instructions for execution by a personal computer.) and a change feed reader component, (Moshaiov, Fig. 1 and C1L65-C2L6 and C4L53-56, discloses a system for purging of tombstones and sending replication data to a replicated database about the deletion amounts to processing delete requests in a message queuing system (i.e. change feed).) implemented on the at least one processor, configured to: 
receive a deletion notification in a change feed associated with a source data store storing data, (Moshaiov, C7L42-C8L1 and C8L6-13, discloses a replication packet (i.e. deletion notification) is sent from a server to be replicated at other servers. Examiner interprets that a replication message packet is created in order to be sent. Examiner interprets that a replication packet that contains a delete operation would be a deletion notification.) 
compare the sequence number in the received deletion notification with a local copy of a previous sequence number value, (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner.)
determine whether a difference between the sequence number in the received deletion notification and the local copy of the previous sequence number value is greater than one, (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner. Moshaiov, C7L5-22 and C7L32-36, discloses the deleted items included in the deletion table (i.e. set of records associated with the deletion notification) are removed from the local database of the server (i.e. the source of the data store). Moshaiov, C8L6-13, discloses when a slave server receives a replication packet, it modifies (e.g. deletes data) its own replica according to the replication data in the packet and updates a variable to indicate the last Sequence number of the particular owner that has been replicated by the slave server.) and 
in response to determining the difference is greater than one, initiate a recovery operation.  (Moshaiov, C9L66-C10L30, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner and triggering synchronization request (i.e. recovery operation) when a gap is found. Examiner interprets gap to be a difference greater than one. Moshaiov, C2L16-23 and C12L19-28, discloses if slave server misses the replication data regarding the deletion to update its replica when the master has already purged the tombstone for the deletion, performing a full synchronization to completely reconstruct a complete and up-to-date copy of data items from the master server.)
However, Moshaiov does not explicitly teach tombstone sequence number (TSN) and the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications,
On the other hand, Li teaches tombstone sequence number (TSN) and the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications, (Li, [0044], discloses a write-ahead log with multiple blocks and each block contains multiple log entries of different types and a batch sequence number (i.e. TSN). The distributed object manager records a last committed log record marker to identify uncommitted log entries during creating a checkpoint. Examiner interprets that the distributed object manager tracks the last committed batch sequence number to identify the next/uncommitted batches to process/commit.)
Moshaiov C4L40-57 discloses the replication packet has multiple update sections for data items indicating operations (i.e. delete) and sequence number for the data item operations. Examiner interprets that such a packet would be a batch. The blocks containing multiple log entries of different types and a batch sequence number of Li can be the batch/replication packets of Moshaiov. Therefore, the replication packet of Moshaiov can also contain the batch sequence number (i.e. TSN) of Li. Also, Li [0018] and [0027] discloses a set of distributed database instances running in a set of VMs in a storage system that can be accessed by a host. The host of Li can be the master server of Moshaiov and the VM database instances of Li can be the replicated database/slave server of Moshaiov. Further, the delete log of Li can be the delete table of Moshaiov. Moshaiov C7L56-57 discloses other properties of the deleted item may also be included in the deletion table. Therefore, the sequence numbers of the delete log of Li can be included in the deletion table of Moshaiov. The write-ahead log of Li can be the replication packet of Moshaiov. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the database tombstone purging message queuing system of Moshaiov to incorporate the teachings of virtualized checkpoint protected storage systems of Li because both address the same field of synchronizing data copies and by incorporating Li into Moshaiov provides the system with a deletion tracking using batch and sequence numbers. 
One of ordinary skill in the art would be motivated to do so as to provide frequent backup without increased storage costs or creating an adverse impact on performance, as taught by Li [0001].
 
Regarding independent claim 15, Moshaiov teaches a computer-readable medium storing instructions that, when executed by a processor, (Moshaiov, C3L18-19, C3L35-39, and C3L58-60, discloses a general purpose computing device with a processing unit, a System memory, and computer-readable media storing computer readable instructions for execution by a personal computer.) cause the processor to: 
receive a deletion notification in a change feed associated with a source data store storing data, (Moshaiov, Fig. 1 and C1L65-C2L6 and C4L53-56, discloses a system for purging of tombstones and sending replication data to a replicated database about the deletion amounts to processing delete requests in a message queuing system (i.e. change feed). Moshaiov, C7L42-C8L1 and C8L6-13, discloses a replication packet (i.e. deletion notification) is sent from a server to be replicated at other servers. Examiner interprets that a replication message packet is created in order to be sent. Examiner interprets that a replication packet that contains a delete operation would be a deletion notification.) 
compare the sequence number in the received deletion notification with a local copy of a previous sequence number value, (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner.)
determine whether a difference between the sequence number in the received deletion notification and the local copy of the previous sequence number value is greater than one, (Moshaiov, C9L66-C10L13, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner. Moshaiov, C7L5-22 and C7L32-36, discloses the deleted items included in the deletion table (i.e. set of records associated with the deletion notification) are removed from the local database of the server (i.e. the source of the data store). Moshaiov, C8L6-13, discloses when a slave server receives a replication packet, it modifies (e.g. deletes data) its own replica according to the replication data in the packet and updates a variable to indicate the last Sequence number of the particular owner that has been replicated by the slave server.) and 
in response to determining the difference is greater than one, initiate a recovery operation.  (Moshaiov, C9L66-C10L30, discloses replication by a slave server by comparing the largest sequence number of the data in the local replica with the snPrev field of the update in the replication packet for that owner and triggering synchronization request (i.e. recovery operation) when a gap is found. Examiner interprets gap to be a difference greater than one. Moshaiov, C2L16-23 and C12L19-28, discloses if slave server misses the replication data regarding the deletion to update its replica when the master has already purged the tombstone for the deletion, performing a full synchronization to completely reconstruct a complete and up-to-date copy of data items from the master server.)
However, Moshaiov does not explicitly teach tombstone sequence number (TSN) and the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications,
On the other hand, Li teaches tombstone sequence number (TSN) and the deletion notification comprising a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications, (Li, [0044], discloses a write-ahead log with multiple blocks and each block contains multiple log entries of different types and a batch sequence number (i.e. TSN). The distributed object manager records a last committed log record marker to identify uncommitted log entries during creating a checkpoint. Examiner interprets that the distributed object manager tracks the last committed batch sequence number to identify the next/uncommitted batches to process/commit.)
Moshaiov C4L40-57 discloses the replication packet has multiple update sections for data items indicating operations (i.e. delete) and sequence number for the data item operations. Examiner interprets that such a packet would be a batch. The blocks containing multiple log entries of different types and a batch sequence number of Li can be the batch/replication packets of Moshaiov. Therefore, the replication packet of Moshaiov can also contain the batch sequence number (i.e. TSN) of Li. Also, Li [0018] and [0027] discloses a set of distributed database instances running in a set of VMs in a storage system that can be accessed by a host. The host of Li can be the master server of Moshaiov and the VM database instances of Li can be the replicated database/slave server of Moshaiov. Further, the delete log of Li can be the delete table of Moshaiov. Moshaiov C7L56-57 discloses other properties of the deleted item may also be included in the deletion table. Therefore, the sequence numbers of the delete log of Li can be included in the deletion table of Moshaiov. The write-ahead log of Li can be the replication packet of Moshaiov. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the database tombstone purging message queuing system of Moshaiov to incorporate the teachings of virtualized checkpoint protected storage systems of Li because both address the same field of synchronizing data copies and by incorporating Li into Moshaiov provides the system with a deletion tracking using batch and sequence numbers. 
One of ordinary skill in the art would be motivated to do so as to provide frequent backup without increased storage costs or creating an adverse impact on performance, as taught by Li [0001].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barber et al. (U.S. Pat. No. 9,052,942) – “Storage object deletion job management” discloses storage object deletion job management using deletion sequence numbers (DSN).
Bjorner et al. (U.S. Pub. No. 2004/0177100) – “Garbage collection of tombstones for optimistic replication systems” discloses synchronizing objects among members of a replica set with expiring tombstones.
Holt (U.S. Pub. No. 2013/0268740) – “Self-Destructing Files in an Object Storage System” discloses secure object destruction and deletion service with file delete/purge based on set expiry time period.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165